Citation Nr: 0639517	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-09 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material has been received to reopen a claim 
as to whether the character of the claimant's discharge 
constitutes a bar to basic eligibility for Department of 
Veterans Affairs benefits.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The claimant had active military service from September 1965 
to November 1971 and was discharged under other than 
honorable conditions.  This service has been held to be a bar 
to VA benefits.

The matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.

In September 1972, in response to a claim for education 
benefits, a VA Administrative was entered that the nature of 
the veteran's discharge was a bar to VA benefits.  The 
appellant was notified and did not appeal.  That decision 
became final.

In June 2000 an application to reopen the claim was filed.  
There was an Administrative decision was entered in 2002, 
which held that new and material evidence had not been 
submitted.  Appellant disagreed and a statement of the case, 
indicating that the claim was reopened was sent.  A letter 
subsequently received might be taken as a substantive appeal.  
There is what appears to be another application to reopen (as 
interpreted by the RO) and it has been held new and material 
evidence has not been received.  For the purposes of 
discussion herein, the Board concludes that the last final 
decision on any basis is the 1972 decision.  It is also 
concluded at this point that the issue is properly phrased as 
set forth in the most recent statements of the case and 
supplements thereto, and as set forth on the title page of 
this document.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the claimant 
if further action is required.




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005).  Regulations implementing the VCAA are published at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The 
VCAA and implementing regulations apply in the instant case.  
In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated 
by the VCAA.  The RO has not yet clearly advised the claimant 
of the VCAA and its heightened duty to assist him in his 
claim.

Furthermore, the claimant was not provided the requisite 
notice required by the VCAA to reopen a previously denied 
claim.  The Board notes that in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court held, in pertinent part, that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) require the 
VA by way of a specific notice letter to (1) notify the 
claimant of the evidence and information necessary to reopen 
the claim, (i.e., describe what new and material evidence 
is); (2) notify the claimant of the evidence and information 
necessary to substantiate each element of the underlying 
service connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  Review 
of the record does not reveal that the claimant was provided 
with a notice letter of such specificity, and this notice 
must be provided to the adjudication of this issue.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d. (Fed. Cir. 2006).  The Board cannot 
correct these deficiencies in the first instance.

As to the claim for eligibility for VA benefits, the Board 
notes that, for the purpose of establishing entitlement to 
pension, compensation, death or burial benefits, the VA may 
accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2006).

Under 10 U.S.C.A. § 1552 (West 2002) and 38 C.F.R. § 3.12(e) 
(2006), the action of a Board for Correction of Military 
Records granting an honorable discharge or a discharge under 
honorable conditions is final and conclusive on the VA.  Such 
action by a Board sets aside certain prior bars to VA 
benefits.  

In support of his claim, the claimant submitted multiple 
copies of a November 10, 2004 letter to him, purportedly from 
the executive director of the Department of the Navy's Board 
for Correction of Naval Records.  According to this letter, 
the claimant was advised in a July 7, 1987 letter that his 
discharge was upgraded to general discharge.  However a copy 
of the July 7, 1987 letter is not of record and, in a March 
2005 response to the RO's inquiry, the National Personnel 
Records Center (NPRC) said that the claimant's character of 
discharge was not upgraded and remained Under Other Than 
Honorable.  The documents supplied by the NPRC include two 
letters to the veteran from the Board for Correction of Naval 
Records, dated in February 1970 and January 1980, but not one 
dated in July 1987.  The Board believes it would be helpful 
to establish the veracity of the November 10, 2004 letter 
submitted by the claimant and verify from the Board for 
Corrections if his discharge was upgraded.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the claimant 
with a letter that contains appropriate 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) and includes an 
explanation as to the information or 
evidence needed to establish the claim for 
basic eligibility for VA benefits on 
appeal, as outlined by the Court in Kent 
v. Nicholson, and Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should contact the Executive 
Director of the Board for Correction of 
Records, Department of the Navy, 2 Navy 
Annex, Washington, DC 20370-5100, and 
request that it: 
    
a) verify the authenticity of the 
November 10, 2004 letter submitted by 
the claimant and purported to document 
that his discharge was upgraded to a 
general discharge;
    
b) provide verification to substantiate 
that the claimant's discharge was 
upgraded to a general discharge, if it 
was; and
    
c) provide a copy of the July 7, 1987 
letter to the claimant advising that 
his discharge was upgraded to a general 
discharge as referenced in the November 
10, 2004 letter to him, if it was sent 
to him.  It should also be requested 
that any summary of actions, or a copy 
of any formal decision in 1987 be 
forwarded to the VA.

3.  Thereafter, the RO should readjudicate 
the claim as to whether new and material 
evidence was received to reopen the claim of 
whether the character of the claimant's 
discharge constitutes a bar o basic 
eligibility for VA benefits.  If the 
benefits sought on appeal remain denied, the 
claimant should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the January 2006 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The claimant need take no action 
unless otherwise notified.  VA will notify the claimant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



